Share Purchase Agreement






dated December 10th, 2013






between




Bluehill ID AG, Widenholzstrasse 1, CH-8304 Wallisellen, Switzerland, duly
represented by Mr. Manfred Müller

(hereinafter referred to as "BHID" or the "Seller")



and




Identive Services AG, Widenholzstrasse 1, CH-8304 Wallisellen, Switzerland, duly
represented by Mr. Werner Vogt

(hereinafter referred to as "IDS")

("BHID” and “IDS” hereinafter referred to as the "Creditors" and individually as
the

"Creditor")



and




Sandpiper Assets S.A., 3076 Sir Francis Drake’s Highway, P.O. Box 3463, Road
Town, Tortola, British Virgin Islands (company number 1793989), duly represented
by Mrs. Erina Frick-Edwan

(hereinafter referred to as the "Buyer")

(Seller, Creditor and Buyer hereinafter each referred to as a "Party" and
collectively as the

"Parties")



regarding




the sale and purchase of 400,000 shares of and loans provided to



Multicard AG




--------------------------------------------------------------------------------



INTRODUCTION




(A)      WHEREAS Multicard AG (the "Company") is a Swiss company limited by
shares with domicile in Widenholzstrasse 1, CH-8304 Wallisellen, Switzerland,
registered in the commercial register of the Canton of Zurich, Switzerland
(registration number CH- 020.3.001.817-6) whose share capital amounts to CHF
400,000 and is divided into 400,000 ordinary shares with a par value of CHF 1.00
each (the "Company Shares").   (B)      WHEREAS the Seller is the owner of
400,000 Company Shares (the "Shares"), which corresponds to 100% of the share
capital of the Company.   (C)      WHEREAS the Seller intends to sell the Shares
to the Buyer and the Buyer intends to purchase the Shares from the Seller upon
the terms and subject to the conditions of this Agreement.   (D)      WHEREAS
the Creditors have given loans in the total amount of CHF 6’944’196, inclusive
of accrued interest, to the Company (the "Loans"), which corresponds to 100% of
the long-term liabilities of the Company and 100% of all loans of any company of
Identive Group, Inc.   (E)      WHEREAS the Creditors intend to sell the Loans
to the Buyer and the Buyer intends to purchase the Loans from the Creditors upon
the terms and subject to the conditions of this Agreement.   (F)      WHEREAS
the Company has sold its card division recently to Adon Production AG and the
parties agree that the Seller shall hold the Buyer harmless from any financial
or legal impact arising from the sold card division.  

NOW, THEREFORE, the Parties agree as follows:

1.      SALE AND PURCHASE OF SHARES   1.1.      OBJECT OF SALE AND PURCHASE    
Subject to the terms and conditions of this Agreement, the Seller hereby agrees
to sell to the Buyer, and the Buyer hereby agrees to purchase from the Seller,
the Shares, free and clear from any lien.  

2

--------------------------------------------------------------------------------

1.2.      PURCHASE PRICE     The aggregate fixed purchase price for the Shares
to be paid by the Buyer to the Seller (the "Purchase Price") shall amount to a
purchase price of CHF 1 (in words: one Swiss Franc).   2.      SALE AND PURCHASE
OF LOANS   2.1.      OBJECT OF SALE AND PURCHASE     Subject to the terms and
conditions of this Agreement, the Creditors hereby agree to sell to the Buyer,
and the Buyer hereby agrees to purchase from the Creditors, the Loans provided
by the Creditors to the Company free and clear from any Lien.   2.2.     
PURCHASE PRICE     The aggregate fixed purchase price for the Loans to be paid
by the Buyer to the Creditor (the "Loan Purchase Price") shall amount to CHF
1.00 (in words: one Swiss Franc).   3.      ACTIONS PRIOR TO CLOSING   3.1.     
GENERAL     The Parties undertake to use their respective Best Efforts to (i)
procure that the conditions precedent shall be satisfied as soon as reasonably
possible and in any event on or before the Long Stop Date and that all
deliveries as provided in Section 4.3 are made in a timely and properly manner,
and (ii) execute all documents and to take all actions as may be reasonably
required to carry out the provisions of this Agreement and the transactions
contemplated herein. Each Party shall promptly inform the other Party of any
facts or circumstances which could lead to a non-satisfaction of any condition
precedent, and shall in all other respects cooperate in good faith to consummate
the transaction contemplated pursuant to this Agreement.   3.2.      CLOSING
MEMORANDUM     By no later than 5 (five) Business Days prior to the Closing
Date, the Seller's legal counsel shall prepare, in cooperation with the Buyer's
legal counsel, a closing memorandum (the "Closing Memorandum") which describes
the closing procedure pursuant to Section 4 below and which shall serve as
evidence for the consummation of the transactions contemplated under this
Agreement.  

3

--------------------------------------------------------------------------------

4.      CLOSING   4.1.      PLACE AND DATE     Subject to Section 4.2, the
consummation of the transactions contemplated under this Agreement (the
"Closing") shall take place in Zurich (Switzerland) at the offices of Stefan
Peller Esq., Attorney at Law, Dreikönigstrasse 45, CH-8002 Zurich, within 5
(five) Business Days after all conditions precedent to Closing set forth in
Section 4.2 have been satisfied or waived (where permitted), or at such other
place and on such other date as the Parties may mutually agree upon in writing.
The day on which the actual Closing occurs shall be referred as the "Closing
Date".   4.2.      CONDITIONS PRECEDENT TO CLOSING   4.2.1.      Conditions to
the Obligations of each Party     The respective obligations of the Parties to
consummate the Closing shall be subject to the satisfaction or waiver (where
permitted) at or prior to the Closing of the following conditions:     (a)     
The Buyer shall have finalized his due diligence on the Company with a
satisfactory outcome.     (b)      The board of directors of the Buyer shall
have approved the transactions contemplated by this Agreement.     (c)      The
Company shall have sold, assigned and transferred to the Seller and the Seller
shall have accepted and purchased a claim due on December 31st, 2014 in the
amount of CHF 150’000 (in words: one hundred fifty thousand Swiss Francs) due to
the Company under that certain Asset Transfer and Purchase Agreement with Adon
Production AG, dated 1 November 2013, for a purchase price of CHF      150’000
(in words: one hundred fifty thousand Swiss Francs) paid to the Company in cash
on or before the Closing Date.     (d)      The Seller shall have paid CHF
325’000 (in words: three hundred twenty five thousand Swiss Francs) into the
reserves of the Company (Einzahlung in die Reserven) on or before the Closing
Date.  

4

--------------------------------------------------------------------------------

  (e)      The Company shall have been assigned the trademark No. 651193
relating to “multicard”.   4.2.2.      Waiver of Closing Conditions     At any
time prior to the Closing, the Buyer may, to the extent legally permissible,
jointly waive in writing in whole or in part the conditions precedent set forth
in Section 4.2.   4.2.3.      Termination Rights - Long Stop Date     (a)     
If the conditions precedent to Closing set forth in Section 4.2 have not been
satisfied or waived within 2 (two) months from the Signing (such date, the "Long
Stop Date"), each Party may terminate this Agreement by giving notice to the
other Party unless such Party terminating this Agreement itself acted in bad
faith or in violation of the obligations hereunder, and in so doing, prevented
or interfered with the satisfaction of such condition precedent.     (b)      If
this Agreement is terminated in accordance with Section 4.2.3(a) above, all
provisions of this Agreement shall terminate and cease to be effective, except
for this Section 4.2.3(b), Section 11 and Section 12 which shall continue to be
in effect for an indefinite period of time (or for such time as stipulated in
any such provision). Such termination shall be without any liability of the
Seller to the Buyer and vice versa; provided, however, that such termination
shall not affect the liability of any Party for the damages suffered by the
other Party as a result of a breach of its obligations under this Agreement
until that date on which this Agreement is terminated. The right to request
specific performance shall be preserved.   4.3.      CLOSING ACTIONS AND
DELIVERIES   4.3.1.      Closing Actions and Deliveries by Seller    
Concurrently with and in exchange (Zug-um-Zug) for the closing actions of the
Buyer in accordance with Section 4.3.2, the Seller shall:     (a)      deliver
to the Buyer the duly endorsed (in blank) share certificates representing all
the Shares and / or assign to the Buyer those Seller Shares for which there are
no share certificates issued by delivering to the Buyer a duly signed contract
of assignment for those Shares;  

5

--------------------------------------------------------------------------------

  (b)      deliver to the Buyer a resolution of the board of directors of the
Company consenting (contingent on the transactions contemplated by this
Agreement being consummated) (i) to the transfer of the Shares from the Seller
to the Buyer and (ii) to the entry of the Buyer as the owner of the Shares in
the share register of the Company as of the Closing Date;     (c)      deliver
to the Buyer copies of any power of attorney under which any of the transfers
referred to in this Section 4.3.1 are executed, including evidence reasonably
satisfactory to the Buyer of the authority of any person signing on behalf of
the Seller;     (d)      deliver to the Buyer a duly executed note of
cancellation of the letter of support (Patronatserklärung), dated 13 June 2013,
concluded between Identive Group, inc. and the Company, whereas the Company will
confirm to the Seller that the letter of support is not being considered valid
anymore;     (e)      deliver to the Buyer the resignation letters of the
resigning persons as members of the board of directors of the Company in which
they declare their resignation as of Closing as members of the board of
directors subject to full discharge by the shareholders' meeting of the Company;
and     (f)      deliver to the Buyer a copy of the Loan Assignment Agreement,
duly executed by the Creditors.   4.3.2.      Closing and Post Closing Actions
and Deliveries of the Buyer     Concurrently with and in exchange (Zug-um-Zug)
for the closing actions of the Seller in accordance with Section 4.3.1, the
Buyer shall:     (a)      pay, with value as of the Closing Date and for same
day receipt, an amount equal to (i) the Purchase Price and (ii) the Loan
Purchase Price by wire transfer of immediately available funds to the following
bank account:  

IBAN    CH72 0023 0230 2213 2601 D  BIC    UBSWCHZH80A 


(b)      deliver to the Seller copies of any power of attorney under which any
of the transfers referred to in this Section 4.3.2 are executed, including
evidence reasonably satisfactory to the Seller of the authority of any person
signing on behalf of the Buyer.  

6

--------------------------------------------------------------------------------

(c)      undertake to change the Company’s corporate name (Firma) to a new name
whereby the word “Multicard” shall no longer be part of the Company’s corporate
name (Firma) on or before March 31, 2014.  

5. REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE



  CREDITORS




Subject to the terms, exceptions and limitations (including, but not limited to,
the limitations set forth in Section 4.3.2 and Section 4.3.2) contained in this
Agreement (including, but not limited to, its Annexes), the Seller and the
Creditor hereby represent and warrant to the Buyer that the representations and
warranties set forth in this Section 4.3.2 are true and accurate on the date of
this Agreement, except for those representations and warranties that are
explicitly made as of a specific time which shall be true and accurate in all
material respects as of such time only.

5.1.      CORPORATE EXISTENCE AND AUTHORITY AND TITLE TO SHARES   5.1.1.     
Corporate Existence of the Company     The Company is duly incorporated,
organized and validly existing under the laws of Switzerland and has the full
corporate power and authority to carry on its business as currently conducted.
The Company has not passed a voluntary winding-up resolution, and no petition
has been presented or been made by a court for the winding-up, dissolution,
composition or administration of the Company.   5.1.2.      Title to Shares in
the Company     The Seller is the sole legal and beneficial owner of the Shares,
representing 100% of the share capital of the Company, free and clear of any
lien. The Shares are validly issued and fully paid-up. There are no outstanding
options, warrants, calls, rights or commitments, or any other agreements
regarding the sale or issuance of rights to acquire any of the shares of the
Company.   5.2.      CORPORATE AUTHORITY OF THE SELLER AND THE CREDITOR     The
Seller and the Creditor have the requisite corporate power and authority to
enter into this Agreement and to perform all of its obligations under this
Agreement.  

7

--------------------------------------------------------------------------------

5.3.      FINANCIAL STATEMENTS     The audited financial statements of the
Company as per December 31st, 2012 and the unaudited financial statements of the
Company as per October 31st, 2013 as attached as Annex 2 (the "Company Financial
Statements") have been prepared in accordance with applicable GAAP and are in
all material respects true and complete.   5.4.      EMPLOYMENT AND PENSION FUND
MATTERS     (a)      Annex 3 contains a true and complete list of all employees
of the Company, including position, salary, notice periods and age. The
employees who were given notice and their respective notice periods and
termination dates are marked on Annex 3.     (b)      No employee of the Company
has a contractual notice period of more than 3 (three) months except for Mr.
Thierry Gattlen. There are no salary increases resolved that are not yet
implemented. There are no employment or benefit agreements or plans entitling an
employee to severance or other payments upon a change of control of the Company
where such payment would have to be made by the Company.     (c)      Except as
disclosed in the annex documents, all social security or pension fund
contributions or other payments due by the Company in favour or for the benefit
of their employees have been timely made when due.     (d)      All bonuses for
the period before Closing have been paid by the Company.   5.5.      LITIGATION
    There are no actions, suits or proceedings pending against the Company
before any court, arbitral tribunal, governmental or regulatory body. The Seller
guarantees that it will bear any risk and financial consequences arising from
the disputes with Accarda AG and Mr Hans-Jörg Pfändler.   5.6.      COMPLIANCE
WITH LAWS AND REGULATIONS     The Company conducts its business in all material
respect in accordance with applicable law and has the necessary authorizations
and permits to operate its current and future business as currently conducted.  

8

--------------------------------------------------------------------------------

5.7.      TAXES     The Company has timely filed all tax returns which are
required by any applicable law to be filed. All such tax returns are complete
and true in all material respect. Except as disclosed in Annex 4 all taxes
relating to a tax period ending prior to Closing, caused by or arising from
facts or omissions prior to Closing have been paid by the Company.   5.8.     
CONDUCT OF THE BUSINESS IN THE ORDINARY COURSE     Without limiting the
generality of the representations and warranties contained in Section 5, since
January 1st, 2013 and unless otherwise disclosed in this Agreement (in
particular, but not limited to, its Annexes) or in the Disclosure Documents the
Company has operated its business in the ordinary course and since January 1st,
2013 not:     (a)      Except as disclosed in Annex 5 sold, transferred or
otherwise disposed to any third- party of any material assets necessary for the
conduct of the business of the Company as currently conducted except as in the
ordinary course of business and for the asset transfer agreement closed with
Adon Production AG;     (b)      altered or amended in any manner its articles
of incorporation or organizational regulations;     (c)      increased or
reduced or otherwise changed its share capital, or granted any option or
conversion rights on its equity;     (d)      incorporated or acquired any
entity to belong to the Company except for the absorption of the former
Polyright SA; and     (e)      declared, made or paid any dividend or other
distribution, payable in cash, stock, property or otherwise, with respect to any
of the shares of the Company.   5.9.      TRADE MARKS AND PATENTS     The
Company has full ownership of all its patents, brands and trademarks, including
as of the Closing the trademark No. 651193 “multicard”. The Company is in full
ownership and possession of all trademarks and patents it needs in order to
conduct its business. The Company is not dependent on anything from Identive
Group, Inc. or a group company.  

9

--------------------------------------------------------------------------------

5.10.      COOPERATION WITH IDENTIVE GROUP, INC.     In case the Company has
existing intercompany business with any company of Identive Group, Inc. the
Seller guarantees that such intercompany business can be continued at best price
conditions.   5.11.      CHANGE OF CONTROL     There is no agreement or business
affected with the Company by a change of control.   6.      REPRESENTATIONS AND
WARRANTIES OF THE BUYER  

The Buyer hereby represents and warrants to the Seller that each of the
statements in this Section 6 is true and accurate in all respects on the date of
this Agreement.

6.1.      CORPORATE EXISTENCE     The Buyer is duly incorporated, organized and
validly existing under the laws of its place of incorporation and has the full
corporate power and authority to carry on its business as currently conducted.
The Buyer has not passed a voluntary winding-up resolution, and no petition has
been presented or been made by a court for the winding-up, dissolution,
composition or administration of the Buyer.   6.2.      CORPORATE AUTHORITY    
The Buyer has the full corporate power and authority to purchase and accept from
the Seller the Seller’s Shares and to perform all other undertakings under, or
in connection with, this Agreement. There exist no limitations under applicable
law, the constitutional documents of the Buyer, or any contracts by which the
Buyer is bound that would prevent the Buyer from entering into, or performing
its obligations under this Agreement and this Agreement constitutes valid, legal
and binding obligations of the Buyer.   6.3.      NO FURTHER AUTHORIZATIONS
REQUIRED     No authorizations, permits or consents are required from any
governmental or administrative authority, any governing body of the Buyer or any
other third party (including, but not limited to, any shareholders or creditors
of the Buyer) for the consummation of the transactions contemplated under this
Agreement other than as set forth in this Agreement.  

10

--------------------------------------------------------------------------------

6.4.      NO ACTIONS OR PROCEEDINGS     There are no actions, claims or
proceedings or investigations pending against or involving the Buyer or any of
Buyer's Affiliates or any of its directors or officers that, individually or in
the aggregate, prevent, or substantially impair, the consummation of the
transactions contemplated under this Agreement, or affect the validity or
enforceability of this Agreement.   6.5.      FUNDS     The Buyer has available
on the date hereof and will have available on the Closing and thereafter the
funds necessary in order to pay on the Closing Date its payment obligations
under this Agreement and to support the Company in its ordinary course of
business and to ensure that the Company can meet its payment obligations if and
when they fall due.   6.6.      WAIVER OF CLAIMS OUT OF LETTER OF SUPPORT    
The Buyer further represents and warrants to hereby have waived and waive any
rights or claims, and cause the Company to waive any rights or claims out of or
in connection with the letter of support (Patronatserklärung) as referred to in
Section 4.3.1 (d) above. The Buyer undertakes to transfer this representation
and warranty to any third party acquirer of the Company.   7.      NO OTHER
REPRESENTATIONS AND WARRANTIES     (a)      The representations and warranties
of the Seller and the Creditor as set forth in Section 5 above are the sole and
exclusive representations and warranties made by the Seller and the Creditor in
respect of the subject matter of this Agreement, and no other representations or
warranties are made by the Seller and the Creditor or relied upon by the Buyer,
whether expressed or implied, whether based on agreement, law or any other
ground, other than those explicitly made in Section 5 above. In particular, the
Buyer acknowledges that the Seller and the Creditor do not make any
representations or warranties, whether expressed or implied, as to the future
development of the Company or its assets under management or regarding any
budgets, business plans or other forward-looking statements or other projections
of a financial or business nature relating to the business of the Company.    
(b)      The representations and warranties of the Buyer as set forth in Section
6 above are the sole and exclusive representations and warranties made by the
Buyer in respect of the subject matter of this Agreement, and no other
representations or warranties  

11

--------------------------------------------------------------------------------

  are made by the Buyer or relied upon by the Seller and the Creditor, whether
expressed or implied, whether based on agreement, law or any other ground, other
than those explicitly made in Section 6 above.   8.      REMEDIES   8.1.     
REMEDIES OF THE BUYER   8.1.1.      Term of Representation and Warranties    
The representations and warranties set forth in Section 5 above shall expire as
set forth below, provided, however, that the Buyer shall not be excluded from
bringing a claim against the Seller and the Creditor for a misrepresentation or
breach of warranty after the expiry of the period set forth below if such
specific claim has been duly and timely notified by the Buyer to the Seller in
accordance with Section 8.1.2(a) before the applicable expiry date:     (a)     
The representations and warranties set forth in Section 5.7 (Taxes) shall expire
5 (five) years after the Closing Date.     (b)      Any other representations
and warranties other than those referred to in Section 8.1.1(a) above shall
expire 24 (twenty four) months after the Closing Date.   8.1.2.      Exclusion
of Notice Requirements and Notice of Breach     (a)      In the event of a
misrepresentation or breach of warranty, the Buyer shall deliver to the Seller a
notice (the "Notice of Breach") in writing describing and substantiating the
underlying facts (including, but not limited to, the amount of the reasonably
anticipated damage) of a claim for misrepresentation or breach of warranty in
reasonable detail to the extent then known at the earlier of (i) 15 (fifteen)
Business Days after (A) the Buyer having obtained knowledge of a
misrepresentation or breach of warranty under Section 5 or (B) receipt by the
Buyer or the Company of a notice of any claim made or threatened to be made by
any third party or authority which may give rise to a claim for
misrepresentation or breach of warranty or (ii) in case of a submission to, or a
decision or order by, any competent court, arbitral tribunal or governmental or
administrative body which may give rise to a claim for misrepresentation or
breach of warranty, upon the Buyer receiving any such submission, decision or
order but in any event within such period as will afford the Seller a reasonable
opportunity to respond, or to  

12

--------------------------------------------------------------------------------

  cause the Buyer to cause the Company to respond, to such submission or to
lodge, or to cause the Buyer to cause the Company to lodge, a timely appeal or
other challenge against such decision or order.     (b)      A failure by the
Buyer to give duly and timely notice as set forth in Section 8.1.2(a) above
shall exclude the liability of the Seller related to such breach and Buyer shall
be deemed to have waived any claim or right against the Seller in connection
with the relevant claim. The time periods set forth in Section 8.1.1 shall be
deemed complied with, if the Seller receives a Notice of Breach in accordance
with Section 8.1.2(a) before the lapse of the relevant time period.   8.1.3.   
  Seller’s Right to Cure and Seller’s Liability     After the Closing, in the
event of a misrepresentation or breach of warranty by the Seller under Section 5
and provided that such breach has been duly and timely notified within the time
limitations of Section 8.1.1 and in accordance with Section 8.1.2, the Seller,
subject to the exclusions and limitations set forth in Section 8.1.4 and Section
9:     (a)      shall have the right within 90 (ninety) Business Days after
receipt by it of the respective Notice of Breach, to remedy the
misrepresentation or breach of warranty; and     (b)      if and to the extent
such cure cannot be effected or is not effected within said period of time,
shall be liable to the Buyer for any direct damage, loss, expense or cost
(including interests, but excluding any incidental damage, consequential damage,
lost profits, punitive damage, damage arising from changes in any law or any
accounting policy occurring after the date of this Agreement or damage based
upon a lower valuation of the Company) (collectively the "Damage") incurred or
sustained by the Buyer and/or the Company resulting from the misrepresentation
or breach of warranty.   8.1.4.      Commencement of Legal Proceedings;
Disclosure Obligation     (a)      Any claim duly notified pursuant to Section
8.1.1 and Section 8.1.2 shall (if it has not been previously satisfied, settled
or withdrawn) be deemed to be irrevocably precluded and forfeited (verwirkt) by
the Buyer 12 (twelve) months after the last day of the applicable term of the
relevant representation and warranty as set forth in Section 8.1.1, unless legal
proceedings in accordance with Section 12 have been initiated by the Buyer with
respect to said claim. It is understood between the Parties that Seller’s
liability shall be reduced accordingly or, as the case may be,  

13

--------------------------------------------------------------------------------

  excluded altogether, if a damage has been caused or aggravated by virtue of
Buyer's failure to initiate court proceedings in accordance with Section 12 in
respect of the relevant claim within a reasonable period of time after the lapse
of the 90 (ninety) days period mentioned in Section 8.1.3(a).     (b)      At
the Seller’s request, the Buyer shall disclose to the Seller all material of
which the Buyer is aware and which is in its or its Affiliates' or advisors'
possession that relates to the Buyer's claim in question, and the Buyer shall
give, and the Buyer shall procure that any of its Affiliates and advisors give,
all such information and assistance, including access to premises and personnel,
and the right to examine and copy or photograph any documents or records, as the
Seller may reasonably request in order to assess the legitimacy of the claim
raised by the Buyer.   8.2.      REMEDIES OF THE SELLER     The provisions of
Section 8.1 shall apply mutatis mutandis with respect to any misrepresentation
or breach of warranty by the Buyer; it being understood that the representations
and warranties of the Buyer as set forth in Section 6 above shall be valid for a
period of 3 (three) years as from Closing Date.   8.3.      REMEDIES EXCLUSIVE  
  The remedies in this Section 8.3 for misrepresentation or breach of warranty
under Section 5 shall be in lieu of (and not in addition to) the remedies
provided for by applicable statutory law. All other remedies (including, but not
limited to, the rescission of this Agreement (Wandlung) following Closing) shall
be excluded. In particular, and without limitation to the foregoing, the Parties
herewith explicitly waive the right of contract rescission and of purchase price
reduction under article 205 CO and article 24 CO. It is understood and agreed
that this Section 8.3 does not exclude articles 28 CO and 199 CO. Section
4.2.1(a) and Section 4.2.3 shall – for the avoidance of doubt – remain reserved.
  8.4.      THIRD PARTY CLAIMS     (a)      If any claim is brought or
threatened to be brought after the Closing Date by a third party (including, but
not limited to, by any tax or other governmental authority or body) against the
Buyer or the Company, which is reasonably likely to qualify as a breach of a
representation or warranty and which has been notified by the Buyer in
accordance with Section 8.1.2(a), the Buyer shall oppose and defend and cause
the  

14

--------------------------------------------------------------------------------

  Company to oppose and defend such third party claim (the "Third-Party Claim"),
and the Seller shall use its commercially reasonable efforts in assisting the
Buyer or the Company, at the Buyer's costs and expenses, in the defense of such
Third- Party Claim.     (b)      The Buyer shall not and shall procure that the
Company will not settle any such claims without the prior written consent of the
Seller; it being understood and agreed that the Buyer and/or the Company may
settle any such claim without the prior written consent of the Seller, but
shall, by doing so, forfeit (verwirken) its right to receive compensation from
the Seller under this Agreement and such settlement shall be deemed to
constitute a full, irrevocable and unconditional waiver by the Buyer of any
claims under this Agreement against the Seller in respect of such Third-Party
Claim.     (c)      Notwithstanding Section 8.4(a) and Section 8.4(b), the
Seller shall be entitled at their own expense and their absolute discretion, by
written notice to the Buyer, to take such action as it may deem necessary in
connection with or with respect to such Third Party Claim (including, but not
limited to, making counterclaims or other claims against third parties) in the
name and on behalf of the Buyer or any Affiliate of the Buyer concerned and to
have the conduct of any related proceedings, negotiations or appeals, subject to
the Seller indemnifying the Buyer against its losses directly arising by it so
doing, and the Buyer and any Affiliate of the Buyer concerned shall duly
authorize the Seller to do so.   9.      LIMITATION OF SELLER’S LIABILITY  
9.1.      DEDUCTIBLE AND DE MINIMIS AMOUNT     The Seller shall only be liable
to the Buyer for any claim (a) if such claim on a stand- alone basis exceeds the
amount of CHF 5’000 (the "De Minimis Amount") and (b) if and to the extent all
claims of the Buyer under this Agreement which exceed the De Minimis Amount
taken together exceed CHF 10’000 (the "Deductible Amount") in the aggregate and
then only for the amount of such excess.  

15

--------------------------------------------------------------------------------

9.2.      LIABILITY CAP     The Seller’s maximum aggregate liability under this
Agreement shall in no event exceed CHF 200’000 (the "Cap").   9.3.      FURTHER
LIMITATION     Seller’s liability shall be further limited or reduced:     (a) 
    If and to the extent that such claims have been taken into account in the
determination of the Purchase Price or if and to the extent that the Buyer would
otherwise recover under this Agreement from the Seller more than once in respect
of the same Damage suffered, or the same facts or circumstances.     (b)      If
and to the extent that facts, matters or circumstances which give rise to a
claim against the Seller in accordance with this Agreement result in any
financial benefits or financial advantages for the Company, the Buyer or any of
Buyer's Affiliates, in which event the Seller’s liability will be reduced by the
amount equal to any such benefits or advantages.     (c)      If and to the
extent the Buyer or, following Closing, the Company has failed to use its Best
Efforts to mitigate the loss or damage.     (d)      If and to the extent that
such claim is covered by any provision, reserve or valuation allowance made in
the financial statements of the Company.     (e)      If and to the extent that
any costs, damages and expenses have been recovered or, by applying their Best
Efforts, could have been recovered by the Buyer or the Company from any third
party (including, but not limited to, an insurer), after the deduction of all
direct costs and expenses incurred in making such recovery; it being understood
and agreed between the Parties that any such amounts received or recovered by
the Buyer or the Company from any third party shall be deducted from the amount
counting towards the Deductible Amount and the De Minimis Amount.     (f)     
If and to the extent that, as a result of such a claim or the facts underlying
such claim, any Tax payable by the Buyer or the Company is or will be reduced,
provided that if and to the extent any Tax saving arises in the future, such
saving is discounted accordingly.  

16

--------------------------------------------------------------------------------

  (g)      If and to the extent the liability is resulting from or attributable
to an act, omission, transaction, change of past practice or arrangement of the
Buyer or, after the Closing, of the Company.     (h)      If and to the extent
that such claim arises or is increased as a result of any new legislation,
regulation or rule of law not in force at the date hereof or any amendment of
any legislation, regulation, rule of law or practice after the date hereof.  
10.      COVENANTS   10.1.      CONDUCT OF BUSINESS BETWEEN SIGNING AND CLOSING
  10.1.1.      In General     Pending Closing and save to the extent permitted
under this Agreement or required for the consummation of the transactions
contemplated under this Agreement, the Seller shall cause the Company to be
managed in all material respects as a going concern, in the ordinary course of
business and consistent with past practice.   10.1.2.      Restricted Actions  
  Unless specifically provided in this Agreement and without limiting the
generality of Section 10.1.1, the Seller shall not, and the Seller shall procure
that Company will not, without the prior written consent of the Buyer do or
agree to do any of the following from the date of this Agreement through to the
Closing Date:     (a)      Do anything that would materially interfere with the
consummation of the transactions contemplated under this Agreement.     (b)     
Execute any contracts or enter into any negotiations with any third party that
would inhibit or impair the consummation of the transactions contemplated under
this Agreement.     (c)      Alter or amend in any manner the articles of
incorporation or organizational regulations of the Company.     (d)     
Increase or reduce or otherwise change the share capital, or grant any option or
conversion rights on the equity of the Company except for offers to certain
creditors to convert their claims into equity of the Company against the
issuance of  

17

--------------------------------------------------------------------------------

  Company Shares, as long as these offers are explicitly accepted by the Buyer
in writing.     (e)      Declare, make or pay any dividend or other
distribution, payable in cash, stock, property or otherwise, with respect to any
of the shares of the Company.     (f)      Grant, create or allow to be created
any lien over or sell or transfer any material assets of the Company outside the
ordinary course of business.     (g)      Make any hiring or material changes to
the terms of employment of any managing director or member of the management
board of the Company other than in accordance with existing agreements or normal
past practice.     (h)      Except where required by applicable law, change the
accounting procedures, principles or practice of the Company.   10.2.      NO
RECOURSE AGAINST RESIGNING PERSONS     (a)      The Buyer and its Affiliates
shall not make, and shall procure that from the Closing Date the Company will
not make, any claim against any resigning person of the Company in connection
with his acts or omissions as director or executive officer of the Company
during the period ending with the Closing Date, under any applicable laws
including, but not limited to, in accordance with article 752 et seq.      CO.
Any such potential claims (whether known at the date hereof or not) are hereby
unconditionally and irrevocably waived by the Buyer on its own behalf and on
behalf of its Affiliates and the Company. This provision shall also operate for
the benefit of the Resigning Persons in the sense of Article 112 para. 2 CO.    
(b)      Immediately following the Closing, but on the same date, the Buyer
shall vote, or cause the relevant shareholders of the Company to vote, in favor
of an unconditional discharge to the Resigning Persons of the Company for their
conduct of business in the period up to the Closing.   10.3.      DOCUMENT
RETENTION AND ACCESS     (a)      On and after the Closing Date, the Buyer shall
procure that the Company preserve all books and records (irrespective whether
such books and records are kept in hardcopy format or electronically) relating
to the period prior to the Closing for a period of 10 (ten) years commencing on
the date when the books and records were  

18

--------------------------------------------------------------------------------

  drawn-up but no longer than 10 (ten) years or any longer period required by
law from the Closing Date.     (b)      Until the 10th anniversary of the
Closing Date, or such longer period required by law, the Buyer shall procure
that the Company afford the Seller and its advisors, at the reasonable cost of
the Seller, reasonable access, upon prior notice during normal business hours,
to such officers, directors, employees, advisors, books and records of the
Company and provide copies of such information (be such information in hardcopy
or electronic format) as Seller may reasonably request in connection with: (i)
the preparation of any Tax Return in so far as the Company is relevant to it;
(ii) any tax audit, or tax proceeding involving the Seller or their Affiliates,
which relate to or involve the Company or its business and affairs; and (iii)
the preparation of any financial statements in so far as the Company is
relevant.   11.      MISCELLANEOUS   11.1.      ENTIRE AGREEMENT; AMENDMENTS    
(a)      This Agreement (including the Annexes) constitutes the entire agreement
of the Parties regarding the transactions contemplated by this Agreement and
supersedes all previous agreements or arrangements, negotiations, discussions,
correspondence, undertakings and communications, whether oral or in writing,
explicit or implied, with respect to the transactions contemplated by this
Agreement.     (b)      This Agreement (including, but not limited to, this
Section 11.1(b)) may only be modified by an instrument in writing executed by
all Parties hereto.   11.2.      NO WAIVER     The failure of any of the Parties
to enforce any of the provisions of this Agreement or any rights with respect to
this Agreement shall in no way be considered as a waiver of such provisions or
rights or in any way affect the validity of this Agreement (other than, for the
avoidance of doubt, as may be set forth herein). The waiver of any breach of
this Agreement by any Party shall not operate or be construed as a waiver of any
other prior or subsequent breach.  

19

--------------------------------------------------------------------------------

11.3.      SEVERABILITY     If any provision of this Agreement is held to be
invalid or unenforceable for any reason, such provision shall, if possible, be
adjusted rather than voided, in order to achieve a result which corresponds to
the fullest possible extent to the intention of the Parties. The nullity or
adjustment of any provision of this Agreement shall not affect the validity and
enforceability of any other provision of this Agreement.   11.4.      NOTICES  
  (a)      All notices, requests, demands or other communications made under or
in connection with this Agreement shall be made in writing in the English
language and be delivered by hand or registered mail or courier or facsimile (to
be confirmed by registered mail or courier) to the following addresses (or such
other addresses as may from time to time have been notified according to this
Section 11.4(a)):      If to the Seller:      Bluehill ID AG Attn. Mr. Werner
Vogt Widenholzstrasse 1 CH-8304 Wallisellen Switzerland      Facsimile number: +
41 44 839 70 09      with a copy to:      Stefan Peller Esq., Attorney at Law
Dreikönigstrasse 45 P.O. Box 2016 CH-8027 Zurich Switzerland Facsimile number:
+41 43 817 62 20      and  

20

--------------------------------------------------------------------------------

  If to the Buyer:     Sandpiper Assets S.A.     3076 Sir Francis Drake’s
Highway Road Town Tortola British Virgin Islands     with a copy to:     Mrs.
Erina Frick-Edwan JGT Treuunternehmen Aubündt 36 FL-9490 Vaduz, Liechtenstein
eMail: e.frick@jgt.li     and     Mr. Leonhard Vogl MEDICITREU GmbH Kaufbeurer
Straße 15     D-86825 Bad Wörishofen, Germany eMail: l.vogl@medicitreu.de
Facsimile number: +49 8247 56199   (b)      Any notice made under or in
connection with this Agreement shall be given prior to the expiry of a term or
deadline set forth in this Agreement (if any) or the notice shall be deemed null
and void. All notices, communications or instructions made under or in
connection with this Agreement shall only be effective when received by the
Party to whom it is addressed.  

21

--------------------------------------------------------------------------------

11.5.      CONFIDENTIALITY AND PRESS RELEASES   11.5.1.      Confidentiality    
Subject to Section 11.5.2, no Party shall disclose to any third party and keep
in strict confidence this Agreement, its contents and any information acquired
during the course of the due diligence investigation and negotiations having led
to this Agreement.   11.5.2.      Press Releases and Announcements     Without
the prior written consent of the other Party, neither Party shall publish any
press release or make any public announcement in respect of the transactions
contemplated by this Agreement, unless any such press release or public
announcement is required under applicable laws or stock exchange regulations or
ordered by any competent judicial or regulatory authority or by any competent
stock exchange (in which case the Parties shall, to the extent practicable and
permissible, consult with each other prior to any such disclosure).   11.6.     
NO ASSIGNMENT     Neither Party shall assign this Agreement (in whole or in
part) or any rights, claims, obligations or duties hereunder to any Person
without the prior written consent of the other Party.   11.7.      NO SET-OFF  
  The Parties agree that neither Party shall be entitled to set-off any claim
made by the other Party under or in connection with this Agreement against a
claim it has itself against such other Party, regardless of whether such
counter-claim has arisen under or in connection with this Agreement or
otherwise.   11.8.      NON-SOLICITATION BY SELLER     During a period of 12
(twelve) months from the Closing Date, the Seller shall not, without the Buyer's
prior written consent (such consent not to be unreasonably withheld or delayed),
on their own account or on the account of any other Person hire, engage or
employ, or make an offer to hire, engage or employ, as an employee, consultant,
advisor, representative, agent, independent seller or partner, any key employee
of the Company.  

22

--------------------------------------------------------------------------------

11.9.      EFFECTS ON THIRD PARTIES     Except for the Resigning Persons under
Section 10.2, no Person other than the Parties shall have any rights or benefits
under this Agreement, and nothing in this Agreement is intended to confer on any
Person other than the Parties any rights, benefits or remedies.   11.10.     
COUNTERPARTS     This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which together shall be
considered one and the same agreement.   11.11.      COST AND EXPENSES; TAXES  
  Each Party shall bear all costs, expenses and taxes incurred by it in
connection with the transactions contemplated by this Agreement, provided that
the Seller shall bear all stamp duties or other documentary transfer or
transaction duties, arising as a result of this Agreement or any transactions
contemplated by this Agreement (if any). The Seller will reimburse to the Buyer
or an assigned party EUR 25,000.00 for its due diligence expenses.   12.     
APPLICABLE LAW AND ARBITRATION     (a)      This Agreement shall be subject to
and governed by Swiss substantive law with the exclusion of the Vienna
Convention on the International Sale of Goods dated April 11st, 1980.     (b)   
  Any dispute, controversy or claim arising out of or in relation to this
Agreement, including the validity, invalidity, breach or termination thereof,
shall be settled by arbitration in accordance with the Swiss Rules of
International Arbitration of the Swiss Chambers of Commerce in force on the date
when the Notice of Arbitration is submitted in accordance with these Rules.    
(c)      The number of arbitrators shall be one. The seat of the arbitration
shall be in the city of Zürich, Switzerland. The arbitral proceedings shall be
conducted in the German language.  

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.



[Signatures on the next page]




23

--------------------------------------------------------------------------------



The Seller:




Bluehill ID AG

/s/ Manfred Mueller Mr. Manfred Müller Director

The Creditors:

Bluehill ID AG

/s/ Werner Vogt Mr. Werner Vogt Director

Identive Services AG

/s/ Werner Vogt Mr. Werner Vogt Director

The Buyer:

Sandpiper Assets S.A.

Erina Frick-Edwan Mrs. Erina Frick-Edwan Director

24

--------------------------------------------------------------------------------